Citation Nr: 1415007	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-20 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Board videoconference hearing was held in August 2013 before the undersigned Acting Veterans Law Judge (AVLJ), sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.  

With regard to the claim for a rating higher than 20 percent for diabetes mellitus, the Veteran contends that his diabetes mellitus is more disabling than currently rated.  VA treatment reports show that the Veteran has insulin dependent diabetes mellitus requiring a restricted diet.  However, these records do not reflect that his activities are regulated to control his diabetes.  In fact, it was noted that he tried to stay active and walked for exercise.  See, e.g., VA records, to include examinations in August 2007, December 2008, and January 2009.  

However, also of record are statements by a private physician dated 2007 and 2008 wherein it was noted that the Veteran's diabetes treatment included medications, to include insulin, long standing dietary restrictions, and long standing restrictions of physical activity.  In the 2007 statement, the doctor noted that the Veteran had been instructed to do appropriate exercises in order to help improve his diabetic control.  It was also noted that the Veteran had significant limits on the type and amount of exercise he could do because of a spinal condition.  

At the August 2013 videoconference hearing, the Veteran also testified that his condition had worsened since he was last examined as evidenced by the fact that he injected himself numerous times per day with insulin.  His diet and activities were restricted and he said that he no longer walked for exercise.  

Clearly, it has been over 5 years since the Veteran was last afforded a VA examination to determine the current nature and severity of his condition.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a Claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

The applicable criteria for diabetes mellitus provide that a 20 percent rating is warranted if diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating requires insulin, a restricted diet, and regulation of the Veteran's activities (avoidance of strenuous occupational and recreational activities).  38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2013).  

In this case, the above-noted evidence reflects that the Veteran's service-connected disorder may have worsened to the point a higher rating is now warranted.  Thus the Board finds that a remand for an examination and opinion regarding the severity of the Veteran's service-connected diabetes mellitus is in order.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA medical treatment rendered for the service-connected diabetes mellitus type II.  

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any additional evidence.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The letter also should invite the Veteran to submit any pertinent medical evidence or other treatment records in support of his claim.  


2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his diabetes mellitus.  The examiner should review the claims file, examine the Veteran, and fully describe all symptoms and manifestations exhibited by the Veteran.  The examiner should specifically determine whether treatment of the Veteran's diabetes mellitus requires insulin and a restricted diet.  The examiner should also document whether there is regulation of activities (avoidance of strenuous occupational and recreational activities) due to complications of diabetes mellitus (in contrast to complications associated with a back disorder).  The examiner should also determine whether the Veteran's diabetes mellitus causes episodes of ketoacidosis or hypoglycemic reactions that require one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Additionally, the examiner should address whether the Veteran has any other disabilities that are the result of his diabetes mellitus, other than the service-connected hypertension (HTN), peripheral neuropathy of the lower extremities, right ulnar neuropathy, left upper extremity peripheral neuropathy, and erectile dysfunction.  The rationale for all opinions should be explained.  

3.  After completing all indicated development, the RO should readjudicate the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case (SSOC) should be furnished to the Veteran and representative, and they should be afforded a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


